Case 19-66610-wlh        Doc 43    Filed 01/04/21 Entered 01/04/21 17:46:53          Desc Main
                                   Document      Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION


IN RE:                                                :         CHAPTER 7
                                                      :
MONYETTA JACKSON,                                     :         CASE NO. 19-66610-WLH
                                                      :
         Debtor.                                      :

                                 CERTIFICATE OF SERVICE

     I, S. Gregory Hays, Chapter 7 Trustee, certify that I am over the age of 18 and that on this
date, I served a copy of the foregoing NOTICE OF MOTION TO VACATE DISMISSAL
AND REOPEN CASE by first class U.S. Mail, with adequate postage prepaid, on the persons or
entities at the addresses stated on the attached Exhibit “A”.

         This 30th day of December, 2020.

                                                       /s/ S. Gregory Hays
                                                      S. Gregory Hays
                                                      Chapter 7 Trustee

Hays Financial Consulting, LLC
2964 Peachtree Rd, N.W
Suite 555
Atlanta, Georgia 30305
(404) 926-0060
Case 19-66610-wlh   Doc 43   Filed 01/04/21 Entered 01/04/21 17:46:53   Desc Main
                             Document      Page 2 of 3



                                  Exhibit “A”
           Case 19-66610-wlh    Doc 43   Filed 01/04/21 Entered 01/04/21 17:46:53     Desc Main
                                         Document      Page 3 of 3
Santander Consumer USA              Discover Financial                 Capital One
Attn: Bankruptcy                    Po Box 3025                        Attn: Bankruptcy
PO Box 961245                       New Albany, OH 43054-3025          Po Box 30285
Fort Worth, TX 76161-0244                                              Salt Lake City, UT 84130-0285


Office of the US Trustee            Synchrony Bank/Amazon              PRA Receivables Mgt, LLC
362 Richard Russell Bld             Attn: Bankruptcy                   PO Box 41021
75 Ted Turner Dr, SW                PO Box 965060                      Norfolk, VA 23541-1021
Atlanta, GA 30303-3315              Orlando, FL 32896-5060


BMW Financial Services              Monyetta Jackson                   Bmw Financial Services
Customer Service Center             1606 Van Epps Street, S.E.         Attn: Bankruptcy Dept
PO BOX 3608                         Atlanta, GA 30316-2148             PO Box 3608
DUBLIN, OH 43016-0306                                                  Dublin, OH 43016


Synchrony Bank/Lowes                Nordstrom FSB                      Synchrony Bank/Gap
Attn: Bankruptcy                    Attn: Bankruptcy                   Attn: Bankruptcy
PO Box 965060                       Po Box 6555                        PO Box 965060
Orlando, FL 32896-5060              Englewood, CO 80155-6555           Orlando, FL 32896-5060


Georgia Department of Revenue       Capital One                        Credit Management Control
Compliance Division                 /Neiman Marcus/Bergdorf Goodm      Attn: Bankruptcy
ARCS Bankruptcy                     Attn: Bankruptcy                   Po Box 1654
Atlanta, GA 30345-3202              Po Box 30285                       Green Bay, WI 54305-1654
                                    Salt Lake City, UT 84130-0285
Dsnb Bloomingdales                  JP Morgan Chase Bank NA            Chase Card Services
Attn: Recovery Bk                   Bankruptcy Mail Intake Team        Attn: Bankruptcy
Po Box 9111                         700 Kansas Lane Floor 01           PO Box 15298
Mason, OH 45040                     MONROE, LA 71203-4774              Wilmington, DE 19850


Comenity Bank/Victoria Secret       IRS                                Insight Credit Union
Attn: Bankruptcy                    401 W. Peachtree St., NW           1606 Vann Epps St SE
PO Box 182125                       Stop #334-D                        Atlanta, GA 30316-2148
Columbus, OH 43218-2125             Atlanta, GA 30308


Synchrony Bank                      GA Dept. of Revenue                United States Attorney
c/o PRA Rece Mgt, LLC               COMPLIANCE DIVISION                Northern District of Georgia
PO Box 41021                        ARCS BANKRUPTCY                    75 Ted Turner Drive SW
Norfolk, VA 23541-1021              ATLANTA, GA 30345-3202             Suite 600
                                                                       Atlanta, GA 30303-3309
